AO 154 (10/03) Substitution of Attorney



                                           UNITED STATES DISTRICT COURT
                                                      Eastern      District of        California

         RODNEY CHARLES EILAND                                                   CONSENT ORDER GRANTING
                                                 Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
   SACRAMENTO COUNTY MAIN JAIL
       MEDICAL FACILITY, et al.                                                  CASE NUMBER:            2:18-cv-1042 MCE KJN P
                                               Defendant (s),

           Notice is hereby given that, subject to approval by the court,                          County of Sacramento                       substitutes
                                                                                                             (Party (s) Name)

                                Van Longyear                                     , State Bar No.              84189              as counsel of record in
                             (Name of New Attorney)

place of       Peter C. Zilaff                                                                                                                              .
                                                             (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                     Longyear, O’Dea & Lavra, LLP
           Address:                       3620 American River Drive, Suite 230, Sacramento, CA 95864
           Telephone:                     (916) 974-8500                                Facsimile (916) 974-8510
           E-Mail (Optional):             longyear@longyearlaw.com


I consent to the above substitution.                                                                               /s/ Traci F. Lee
Date:          February 27, 2019                                                                                     Traci F. Lee
                                                                                                                  (Signature of Party (s))

I consent to being substituted.                                                                                  /s/ Peter C. Zilaff
Date:          February 27, 2019                                                                                   Peter C. Zilaff
                                                                                                         (Signature of Former Attorney (s))

I consent to the above substitution.                                                                             /s/ Van Longyear
Date:          February 27, 2019                                                                                   Van Longyear
                                                                                                               (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:          March 4, 2019                                                                                  /s/ Kendall J. Newman
                                                                                                                          Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
